oO wnonn na oa fF WO WY KF

wm wpwnwp YS WY NY NY NY RP BRP RB RB Re ee Re
mnnayneonuwn fF wownre oOo won no Fk WO NY FF CO

Case 5:19-cv-00540-MRW Document 25 Filed 05/08/20 Pagelofi1 Page ID #:513

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Case No. ED CV 19-540 MRW
JUDGMENT

APOLINAR H.,
Plaintiff,

Vv.

ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

 

It is the judgment of this Court that the decision of the
Administrative Law Judge is VACATED, and the matter is REMANDED to
the Social Security Administration on an open record for further

proceedings consistent with the Court’s Order.

(a l—

HON. MICHAEL R. WILNER
U.S. MAGISTRATE JUDGE

Date: May 8, 2020

 

 

 

1 Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and
the recommendation of the Committee on Court Administration and Case Management of the
Judicial Conference of the United States.

 
